Cite as 2017 Ark. App. 639


                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-17-175

                                                 Opinion Delivered: November   29, 2017
 HELEN M. BITTLE
                              APPELLANT
                                                 APPEAL FROM THE ARKANSAS
 V.                                              WORKERS’ COMPENSATION
                                                 COMMISSION
 WAL-MART ASSOCIATES, INC.,                      [NO. G504247]
 AND CLAIMS MANAGEMENT, INC.
                   APPELLEES
                                                 AFFIRMED




                               BART F. VIRDEN, Judge

       Appellant Helen Bittle appeals from the decision of the Arkansas Workers’

Compensation Commission (Commission), affirming and adopting the administrative law

judge’s (ALJ) opinion, finding that Bittle did not prove that she sustained compensable

injuries to her upper and lower back, right hip, and coccyx on April 6 and 12, 2015, arising

out of and in the course of her employment with appellee Wal-Mart Associates, Inc. (Wal-

Mart). Bittle argues that there is no substantial evidence to support the Commission’s

decision. 1 We affirm.



       Arkansas Supreme Court Rule 4-2(a)(5)(B) provides that the abstract shall be an
       1


impartial condensation of the transcript, and Rule 4-2(a)(8)(A)(i) provides that the
addendum must include all exhibits concerning the order, judgment, or ruling challenged
on appeal. Bittle’s counsel abstracted only testimony that was favorable to Bittle and included
in the addendum only six medical records that primarily support Bittle’s argument.
Noticeably absent is an independent medical examination relied on by the Commission.
The only reason this court is not ordering rebriefing is because Wal-Mart provided a
supplemental abstract and addendum, which is permitted by Rule 4-2(b)(1).
                                 Cite as 2017 Ark. App. 639

                                    I. Compensable Injury

       “Compensable injury” means “an accidental injury causing internal or external

physical harm to the body . . . arising out of and in the course of employment and which

requires medical services or results in disability or death. An injury is ‘accidental’ only if it

is caused by a specific incident and is identifiable by time and place of occurrence.” Ark.

Code Ann. § 11-9-102(4)(A)(i) (Supp. 2015). A compensable injury must be established by

medical evidence supported by objective findings. Ark. Code Ann. § 11-9-102(4)(D).

“Objective findings” are those findings that cannot come under the voluntary control of the

patient. Ark. Code Ann. § 11-9-102(16)(A)(i). Section 11-9-102(4)(E)(i) provides that the

employee has the burden of proving a compensable injury by a preponderance of the

evidence.

       With regard to an aggravation, an employer takes an employee as it finds him or her,

and employment circumstances that aggravate preexisting conditions are compensable.

Vaughn v. Midland Sch. Dist., 2012 Ark. App. 344. A preexisting disease or infirmity does

not disqualify a claim if the employment aggravated, accelerated, or combined with the

disease or infirmity to produce the disability for which workers’ compensation is sought. Id.

An aggravation is a new injury resulting from an independent incident, and being a new

injury with an independent cause, it must meet the definition of a compensable injury in

order to establish compensability for the aggravation. Id.

                                      II. Hearing Testimony

       Bittle testified that on April 6 and 12, 2015, she was working in the receiving

department at Wal-Mart as an inventory control specialist. She described her job duties as

                                               2
                                 Cite as 2017 Ark. App. 639

pulling merchandise off the shelves and putting it out for the departments to place on the

floor. On April 6, 2015, she said that she was pulling a pallet down for an employee when

her shoe hung on a pallet nail. She said that this caused her to release a button on the

machine that she was using and that the rollback from the machine pushed her flat on her

back. Bittle said that she felt pain in her chest, upper back, and right hip. She explained that

her walkie talkie had been on her right hip and that she must have fallen on it. She said that

a Coca-Cola representative had helped her up and that an assistant manager had helped her

get to the human-resources (HR) office. Bittle testified that she filled out an incident report

but did not ask to see a doctor because she “wasn’t sure what was hurting. [She] just wanted

to make sure that everything was okay.” Bittle testified that she had a bruise on her right

hip the next day. Although Bittle said that the pain from her injuries had gotten progressively

worse, she worked her normal job duties until April 12, 2015.

       Bittle testified that on April 12, 2015, she pulled a product off the shelf to take to a

cart but dropped it. She said that when she bent over to pick up the product, the pain was

so severe in her lower back that she had to call an assistant manager to help her get up. She

stated that the manager and another employee put her in a wheelchair and took her to the

HR office to fill out another incident report. Bittle said that, while there, she suffered a

muscle spasm such that she had to lie down on the floor. Although she had asked to see a

doctor that day, her employer persuaded her to wait until the following day.

       To summarize Bittle’s medical visits, the evidence shows that she first saw Dr.

Michael Lack on April 13, 2015. Dr. Lack later recommended physical therapy. Bittle had

six physical-therapy sessions, which she said had helped her until the therapist tried to

                                               3
                                Cite as 2017 Ark. App. 639

manipulate her leg, which caused her to suffer an immediate onset of pain. Bittle did not

return to physical therapy. Bittle’s employer directed her to see Dr. Vestal Smith, and she

saw him on three occasions. The employer hired a “nurse case manager,” who

recommended that Bittle have an independent medical examination (IME) by Dr. J. Justin

Seale. Bittle also intermittently saw Amy Johnson, an advanced practice nurse, who treated

her for osteoporosis, which was discovered through x-rays taken after her second fall.

       In her testimony at the hearing, Bittle denied having had any problems with her

back, shoulders, and hips, but she acknowledged having had neck problems resulting from

a motor-vehicle accident in 2002. Bittle explained that her husband had been driving when

the driver’s side door was struck by another vehicle and that she, a passenger in the car, had

suffered whiplash. On cross-examination, Bittle conceded that she had filed a lawsuit against

the other driver, but she expressed surprise that the complaint had alleged injuries to her

cervical spine, thoracic spine, lumbar spine, shoulders, right hip and leg, and head.

       Bittle testified that she resigned from her job at Wal-Mart in November 2015. An

exit interview shows that she did so for health reasons. Bittle stated that her back pain had

not decreased but had not gotten worse. She said that she was unable to bend and pick up

an item; that she could not walk very far; and that she could not even lift a gallon of milk.

Just after this testimony, Bittle was shown a video from Wal-Mart, and she identified herself

and her husband grocery shopping. She agreed that the video showed her pulling something

down from an upper shelf, picking up a case of soda and moving it in the cart, placing a

gallon of milk on the conveyor belt, and loading a bag containing two two-liter bottles of

soda into her cart. Bittle explained, “Sometimes I can pick something up and sometimes I

                                              4
                                  Cite as 2017 Ark. App. 639

can’t. That particular day, I could.” Lisa Lawson, a protection manager at Wal-Mart, testified

that the events depicted on the video occurred on November 9, 2015. She had seen Bittle

in the store that day: “[S]he was checking out, she was bent over her cart lifting something[,]

it appeared she was looking at me[,] and she stopped doing whatever she was doing.”

       Wendy Trozzi, a registered nurse who had been retained by Wal-Mart as a “nurse

case manager” on Bittle’s file, testified that she acted as a liaison, facilitated and coordinated

treatment, appointments, and tests recommended by doctors, and gathered medical records.

Trozzi stated that she had gotten the records from Bittle’s physical therapist and had seen

no notation of an incident involving her hip. Trozzi said that she then contacted Bittle’s

physical therapist and that he denied any such incident. According to Trozzi, the physical

therapist said that Bittle had been doing “quite well” and that he had not thought she needed

any more physical therapy.

                                      III. Medical Records

       Dr. Lack saw Bittle on April 13, 2015, for a “new work-related injury” described as

lumbar sprain/strain. He had released her to return to work but had restricted her from

bending, twisting, and lifting or carrying more than five pounds. Bittle saw Dr. Lack again

on April 20, 2015. He reported that an x-ray had revealed no acute findings; he noted that

she had osteoporosis; and he recommended physical therapy. A physical-therapy record

dated April 28, 2015, indicates that Bittle reported that her overall condition had improved;

she rated her pain as a one on a scale from one to ten; and she said that her low back was

still sore. Bittle saw Dr. Lack on June 1, 2015, and he reported that Bittle had said that her

pain level was “much worse” and that she told him she had been having difficulty working.

                                                5
                                Cite as 2017 Ark. App. 639

He also noted that her physical examination revealed no spasm of the back. On June 3,

2015, a bone-density screening revealed that Bittle’s results fell in the osteopenic range. On

June 15, 2015, Bittle underwent a MAM/Bone Densitometry, which revealed that she had

“mild lumbar lavoscoliosis” and that she was “osteoporotic and at high fracture risk.”

       In a report dated June 29, 2015, Dr. Smith noted that an MRI of Bittle’s lumbar and

sacral spine was “unremarkable” but that she did have a small central disc protrusion at L5-

S1. Bittle had described some tingling and tenderness over her tailbone area, so Dr. Smith

had x-rayed her right hip and had gotten a “cone down view of the coccyx.” The radiologist

reported “unremarkable two views of the right hip,” and his impression was “45 degree

angle of the coccyx with respect to the sacrum. This could be related to old trauma. A

discrete focal acute cortical disruption is not seen.” Bittle saw Dr. Smith on August 3, 2015,

and he reported, “We did have x-rays done of the coccyx after her last visit, and there is a

45 degree angle of the coccyx with respect to the sacrum. Essentially it was felt that this

would displace, but there was no specific fracture noted otherwise.”

       Bittle saw Dr. Justin Seale on August 31, 2015, for an IME. Dr. Seale’s assessment

was low-back pain and right buttock pain with mild, preexisting L5-S1 degenerative disc

disease. He noted that an x-ray of Bittle’s lumbar spine had revealed no abnormalities; that

x-rays of her coccyx were “fairly poor quality” but had appeared normal; and that an MRI

of the lumbar spine had revealed “very mild disc desiccation at L5-S1 with mild bulging

and no obvious disc herniation.” Dr. Seale further wrote in his report,

       1. Her diagnosis from a spine standpoint is low back pain with pre-existing L5-S1
          degenerative disc disease.
          ....

                                              6
                                 Cite as 2017 Ark. App. 639

        3. I do not see any objective findings of injury on x-rays from 6/30/15.
           ....

        5. There has been no change in x-rays taken today versus x-rays taken [back] in
           June.

        6. I do not feel physical therapy session during manipulation of the hip would cause
           any type of objective injury.

        7. Her bone density test in June resulting in the diagnosis of osteopenia has no direct
           correlation with her work-related injury thus the use of Forteo.

        8. I do not believe her distal sacrum or coccyx is directly related to her work injury.
           This is not where her pain is located.

        9. She does not have objective findings on her MRI or x-rays of the lumbar spine,
           sacrum, and coccyx [sic] are related to her work injury.

        10. Currently I do not see any spine-related objective findings that would necessitate
            the use of Cymbalta or other medications.
            ....

        Dr. Seale found that Bittle was at maximum medical improvement and released her

to return to work with no restrictions. Dr. Seale did, however, order an MRI of Bittle’s

pelvis and right hip to rule out internal derangement. On September 30, 2015, he reported

that the MRI had revealed no acute findings and only “mild articular wear and tear of the

hip.”

                                    IV. Commission’s Opinion

        The Commission found that Bittle failed to prove that she sustained compensable

work-related injuries on April 6 and 12, 2015, because there were no objective medical

findings to support such conclusion. The Commission noted the lack of any notation in the

medical records of muscle spasms and contusions observed by any of Bittle’s doctors. The

Commission further found that Bittle’s credibility was “suspect” given her testimony that

                                               7
                                   Cite as 2017 Ark. App. 639

she could not lift a gallon of milk when store video showed her lifting such without apparent

difficulty.

                                      V. Standard of Review

        Typically, on appeal to this court, we review only the decision of the Commission,

not that of the ALJ. Grothaus v. Vista Health, LLC, 2011 Ark. App. 130, 382 S.W.3d 1.

Here, the Commission affirmed and adopted the ALJ’s opinion as its own, which it is

permitted to do under Arkansas law. Id. Moreover, in so doing, the Commission makes the

ALJ’s findings and conclusions the findings and conclusions of the Commission. Id.

Therefore, for purposes of our review, we consider both the ALJ’s order and the

Commission’s majority order. Id.

        In appeals involving claims for workers’ compensation, the appellate courts view the

evidence in the light most favorable to the Commission’s decision and affirm the decision

if it is supported by substantial evidence. Nucor Corp. v. Rhine, 366 Ark. 550, 237 S.W.3d
52 (2006). Substantial evidence exists if reasonable minds could reach the Commission’s

conclusion. Id. The issue is not whether the appellate court might have reached a different

result from the Commission; if reasonable minds could reach the result found by the

Commission, the appellate court must affirm. Id. Where the Commission denies a claim

because of the claimant’s failure to meet his or her burden of proof, the substantial-evidence

standard of review requires that we affirm the Commission’s decision if its opinion displays

a substantial basis for the denial of relief. Id.

        Questions concerning the credibility of witnesses and the weight to be given to their

testimony are within the exclusive province of the Commission. Hickman v. Kellogg, Brown

                                                    8
                                  Cite as 2017 Ark. App. 639

& Root, 372 Ark. 501, 277 S.W.3d 591 (2008). The Commission is not required to believe

the testimony of the claimant or any other witness but may accept and translate into findings

of fact only those portions of the testimony that it deems worthy of belief. Id. When there

are contradictions in the evidence, it is within the Commission’s province to reconcile

conflicting evidence and to determine the true facts. Id. The Commission has the authority

to accept or reject medical opinion and to determine its medical soundness and probative

force. J.B. Hunt Transp. Servs. Inc. v. Hollingsworth, 2016 Ark. App. 279, 497 S.W.3d 197.

                                       VI.    Discussion

       Bittle argues that, contrary to the Commission’s opinion, she did have objective

findings of compensable injuries, e.g., a bruise on her right hip and a muscle spasm. She

contends that she also had “mild lumbar lavoscoliosis” and osteoporosis, which were

asymptomatic prior to her falls. She maintains that an MRI showed a disc protrusion at L5-

S1 and that a study of her coccyx revealed that it was positioned at a forty-five degree angle.

Bittle further argues that Dr. Smith reported that she had experienced decreased sensation

in her lateral right extremity.

       As a preliminary matter, the video from Wal-Mart damaged Bittle’s credibility, and

this court does not second-guess credibility determinations made by the Commission.

Hickman, supra. The Commission was not required to believe Bittle’s self-serving testimony

that she sustained a bruise after her first injury and suffered a muscle spasm soon after her

second injury. Although both would have constituted objective medical findings, there was

no notation in the medical records that any medical staff observed bruising or muscle spasms.

Also, Bittle did not present the testimony of any lay witnesses who could corroborate the

                                              9
                                 Cite as 2017 Ark. App. 639

existence of bruising or muscle spasms. Moreover, although Bittle described experiencing

numbness of her right leg to Dr. Smith, who noted that “[t]here does appear to be decreased

sensation,” there is no indication that Dr. Smith did any testing to confirm Bittle’s report.

As such, decreased sensation was nothing more than a subjective complaint, which is

insufficient, standing alone, to support Bittle’s claim, especially given the Commission’s

finding that Bittle was not credible. Cf. Emergency Ambulance Servs. v. Pritchard, 2016 Ark.

App. 366, 498 S.W.3d 774 (affirming Commission’s determination of permanent-

impairment rating based on several objective medical findings in addition to claimant’s

credible account of pin-prick testing). The Commission was entitled to rely on, and give

greater weight to, the opinion of Dr. Seale, who had reviewed various x-rays and MRIs but

reported no objective medical findings related to Bittle’s April 2015 injuries or an

aggravation of any preexisting condition.

       Next, Bittle asserts that the facts of her case are similar to those in Waste Management

& Gallagher Bassett Services, Inc. v. Cook, 2015 Ark. App. 159, and Hollingsworth, supra. While

Bittle relies on these cases, she does not explain in what respect they are similar, and we find

them readily distinguishable. The most obvious difference is that, whereas the Commission

denied relief to Bittle, the Commission granted relief to the claimants in Cook and

Hollingsworth. Also, the Commission found that there were objective medical findings in

Cook (the claimant had an annular tear in his lumbar spine that was not present before his

work-related injury) and Hollingsworth (the Commission relied on a doctor’s report that the

claimant suffered muscle spasms of the neck and contusions to his thigh).




                                              10
                                 Cite as 2017 Ark. App. 639

       Because there were no objective medical findings to support Bittle’s claim that she

sustained work-related injuries or an aggravation of a preexisting condition, we hold that

the Commission’s opinion displays a substantial basis for the denial of relief.

       Affirmed.

       KLAPPENBACH and BROWN, JJ., agree.

       Goldberg & Dohan, by: Andy L. Caldwell, for appellant.

       Ledbetter, Cogbill, Arnold & Harrison, LLP, by: R. Scott Zuerker and Joseph Karl Luebke,

for appellees.




                                              11